NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                          OCT 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FIDADELFO CEFERINO CALDERON-                     No.    15-73490
CARILLO,
                                                 Agency No. A071-521-952
                Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                               On Petition for Review of an
                              Immigration Judge’s Decision

                              Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Fidadelfo Ceferino Calderon-Carillo, a native and citizen of Guatemala,

petitions for review of an immigration judge’s (“IJ”) determination under 8 C.F.R.

§ 1208.31(a) that he did not have a reasonable fear of persecution or torture and

thus is not entitled to relief from his reinstated removal order. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the IJ’s

factual findings, Andrade-Garcia v. Lynch, 828 F.3d 829, 833 (9th Cir. 2016), and

we deny the petition for review.

      Substantial evidence supports the IJ’s conclusion that Calderon-Carillo

failed to establish a reasonable possibility of future persecution in Guatemala on

account of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (“An [applicant’s] desire to be free from harassment by criminals motivated

by theft or random violence by gang members bears no nexus to a protected

ground.”).

      Substantial evidence also supports the IJ’s conclusion that Calderon-Carillo

failed to demonstrate a reasonable possibility of torture by or with the consent or

acquiescence of the Guatemalan government. See Andrade-Garcia, 828 F.3d at

836-37.

      We do not consider the materials Calderon-Carillo references for the first

time in his opening brief that are not part of the administrative record. See Fisher

v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc) (court’s review is limited to “the

administrative record upon which the [removal] order is based”) (internal quotation

and citation omitted).

      PETITION FOR REVIEW DENIED.




                                          2                                   15-73490